DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-3 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hodrius (DE102017205385) in view of Mikami (US 2010/0073659).
	Regarding claim 1, Hodrius teaches an electronic module (figs. 1 and 2: module 102) for an electric drive in a vehicle (fig. 1: vehicle 100), comprising: an input-side 
However, Hodrius does not explicitly teach wherein, at least one of: the first current path and the second current path are the same length; or a first current flow in the first current path is antiparallel to a second current flow in the second current path.
Mikami teaches the first current path and the second current path are the same length, (see par. [0038]; the second current path is routed so as to neighbor the first current path. It should be noted that if the first current path and second current path are made of equal lengths).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Mikami in to 
Regarding claim 2, furthermore Hodrius discloses the electronic module, wherein the semiconductor bridge circuit (200) contains numerous bridge circuit segments (fig. 2: 201, 206, 212), each of which is assigned a current phase, (see figure 2 and par. [0028-0032]).
Regarding claim 3, furthermore Hodrius discloses the electronic module, wherein the high-side switch (202) and the low-side switch (204) form a half bridge (fig. 2: 201), wherein each of the bridge circuit segments comprises one or more half bridges (fig. 2: 201, 206, 212), wherein the numerous half bridges (201, 206, 212) in the respective bridge circuit segments are connected in parallel (see figure 2).
Regarding claim 8, furthermore Hodrius discloses the electronic module, wherein the high-side switch (202, 208, 214) is connected to a positive contact (222) and the low-side switch (204, 210, 216) is connected to a negative contact (224) in the intermediate circuit, (see figure 2 and par. [0029]; The three high-side switches 202, 208, 214 are each coupled to a first potential connection 222 of the converter 106, for example a supply connection for applying a supply voltage, while the three low-side switches 204, 210, 216 are each coupled to a second Potential connection 224 of converter 106 are coupled, for example a ground connection).
Regarding claim 9, furthermore Hodrius discloses the electronic module, wherein the output-side electrical connection is located on a side of the bridge circuit facing away from the intermediate circuit, (see figure 2).
Regarding claim 10, furthermore Hodrius discloses a vehicle (fig. 1: 100) comprising the electronic module (102), (see figures 1 and 2).
6.	Claims 4-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hodrius (DE102017205385) in view of Mikami (US 2010/0073659) and further in view Rodriguez et al. (US 2006/0007721).
	Regarding claim 4, the combination Hodrius and Mikami teach the electronic module, but Hodrius and Mikami do not explicitly teach wherein the semiconductor bridge circuit has an annular arrangement in which the bridge circuit segments each form a section of the annular arrangement.
Rodriguez teaches the semiconductor bridge circuit has an annular arrangement in which the bridge circuit segments each form a section of the annular arrangement, (see figures 5-7 and par. [0048-0050]; FIGS. 5-7 show two pairs of low- and high-side switch modules 10, 40 coupled to form a half-bridge inverter module 50. In particular, a circuit board 52 carries a first pair of low- and high-side switches 10a, 40a mounted proximate each other and electrically coupled together as a half-bridge circuit 44 (FIG. 4), and a second pair of low-side and high-side switches 10b, 40b also mounted proximate each other and electrically coupled together as a half-bridge circuit 44 (FIG. 4)).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Rodriguez in 
Regarding claim 5, further Rodriguez discloses the electronic module, wherein the high-side switch and the low-side switch in the half bridge or the half bridges of each of the bridge circuit segments are arranged along the associated section of the annular arrangement, (see figures 5-7 and par. [0048-0050]).
Regarding claim 6, further Rodriguez discloses the electronic module, wherein the annular arrangement is at least one of circular or polygonal, (see figures 5-7).
Regarding claim 7, further Rodriguez discloses the electronic module, wherein the annular arrangement is defined by the intermediate circuit, (see figures 5-7 and par. [0048-0049]; the circuit board 52 may carry a first number of bus capacitors 54a electrically coupled to the first pair of switch modules 10a, 40a and a second set of bus capacitors 54b electrically coupled to the second pair of switch modules 10b, 40b).
Regarding claim 12, further Rodriguez discloses the electronic module, wherein the annular arrangement is defined by the capacitor in the intermediate circuit, (see figures 5-7 and par. [0048-0049]; the circuit board 52 may carry a first number of bus capacitors 54a electrically coupled to the first pair of switch modules 10a, 40a and a second set of bus capacitors 54b electrically coupled to the second pair of switch modules 10b, 40b).
7.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hodrius (DE102017205385) in view of Mikami (US 2010/0073659), in view Rodriguez et al. (US 2006/0007721) and further in view of Mohn et al. (US 2020/0066686).
Regarding claim 11, the combination of Hodrius, Mikami and Rodriguez teach the electronic module, but Hodrius, Mikami and Rodriguez do not explicitly teach wherein the annular arrangement is square.
Mohn teaches the annular arrangement is square, (see figures 1A and 5C).
It would have been obvious to one of an ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Mohn in to the electronic module of Hodrius, Mikami and Rodriguez in order to provide a half-bridge module with a low inductance terminal arrangement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LY whose telephone number is (571)272-9885. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/XUAN LY/Examiner, Art Unit 2836                                                                                                                                                                                                        
/TOAN T VU/Primary Examiner, Art Unit 2836